DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. Claims 19-33, 53, 60-68, 91-119, and 130-144 are cancelled. Claims 1-18, 34-52, 54-59, 69-90, and 120-129 are pending in this instant application. Claims 69-90 are withdrawn. Claims 1-18, 34-52, 54-59, and 120-129 are currently under examination.

Priority
This application is a CON of PCT/US2018/023857 filed on 03/22/2018, which claims benefit of US Provisional Application No. 62/475,094 filed on 03/22/2017.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-18 and 34-43) in the reply filed on 11/25/2020 is acknowledged. The traversal and examiner’s response were made to the record in the Non-Final Rejection mailed on 12/31/2020. Claims 44-59, 69-90, and 106-144 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. In this office action, restriction to composition claims 44-52, 54-59, and 120-129 are withdrawn to advance prosecution. Thus, claims 1-18, 34-52, 54-59, and 120-129 are currently under examination.

Withdrawn Claim Rejections
The rejection of claims 1-3 and 6-11 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kadereit et al., as set forth on pages 3-8 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of amended claim 1. Claims 3 and 6-11 depend from claim 1.
The rejection of claims 1-14 and 34-43 under 35 U.S.C. 103 as being unpatentable over Kadereit et al. in view of Rau et al., as set forth on pages 9-16 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of amended claim 1. Claims 2-14 and 34-43 depend from claim 1.
The rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Kadereit et al. in view of Rau et al., as applied to claims 1-14, and further in view of Robinson et al., as set forth on pages 16-18 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of amended claim 1. Claims 15-18 depend from claim 1.

Claim Objections
Claims 1, 44, 58, and 120-129 are objected to because of the following informalities: In claim 1, change the incorrect recitation “consisting of” (line 5 from the end of the claim) to “consists of” because preceding and subsequent recitations are written as complete sentences. In claim 44, insert the missing phrase “cross-linked hyaluronic acid-drug” immediately before the recitation “hydrogel” (line 1) to comply with the recitation in preceding claim 1. In claim 58, change the incorrect recitation “fragment thereof” (line 3) to “antibody fragment thereof”. In claim 120, cancel the incorrect second claim 120, currently withdrawn, as indicated in the Interview Summary. In claims 121-124, change the incorrect recitation “claim 44 for use” (line 1 of claims 1221-124) to “claim 44, wherein the composition is used”. In claims 125-129, delete the excessive recitation “for use” (line 1 of claims 125-129) immediately before the recitation “of claim”. Appropriate correction is required.
s 2-18, 34-43, 45-52, 54-57, and 59 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 122 and 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting a disorder associated with pathological angiogenesis in a subject, does not reasonably provide enablement for treating a disorder associated with pathological angiogenesis in a subject. The term “treating” is defined “As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology... include, but are not limited to, preventing occurrence or recurrence of disease” in the specification (p. 39/182, [217]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims.
Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed composition for treating (encompassing preventing) a disorder associated with pathological angiogenesis in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a disorder associated with pathological angiogenesis in a subject by the composition. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to the pharmaceutical composition of claim 44, wherein the composition is used in the manufacture of a medicament for treating a disorder 
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a disorder associated with pathological angiogenesis in a subject using the instantly claimed composition. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical composition comprising claimed HA-drug hydrogel conjugate can prevent a disorder associated with pathological angiogenesis in a subject. Kadereit et al. (WO2016/193371, published on December 8, 2016 and filed on June 2, 2016, hereinafter referred to as Kadereit ‘371, also listed in IDS filed on 11/25/2020) disclosed that Figure 4 shows the blood glucose concentration relative to the baseline versus time after one injection at various doses of HA-GLP-1/Glucagon agonist conjugate with Seq. ID 26 (Exendin-4). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (page 109/145, lines 23-30; 110/145, lines 1-15; page 138/145, Figure 4).
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed composition is effective for preventing a disorder associated with pathological angiogenesis in a subject as recited in the claim. The exemplary embodiments of the Specification merely present: (i) Example 7F Cross-linked HA RabFab gel Tolerability Study in Rabbit; (ii) Example 7G Cross-linked HA G6.31 AARR gel Tolerability Study m Cynomolgus Macaques; and (iii) Example 8: Exemplary optimized anti-VEGF antibodies for use in the antibody conjugates (p. 178/182 to 182/182).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed composition. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any composition can be used to prevent a disorder associated with pathological angiogenesis in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of a disorder associated with pathological angiogenesis in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 126 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 126, the phrase “including” or “e.g.” (interpreted here as "such as") renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 126 recites “(including focal, non-center DME and diffuse, center-involved DME),” (lines 3 to 4), “(including proliferative DR (PDR), non-proliferative DR (NPDR), and high-altitude DR),” (lines 4 to 5), “(including central (CRVO) and branched (BRVO) forms), CNV (including myopic CNV),” (lines 6 to 7), “(including infectious conjunctivitis and non-infectious (e.g., allergic) conjunctivitis),” (lines 14 to 15), and “(including infectious and non-infectious uveitis),” (line 16). Applicant is advised to change the above recitations respectively to “, focal non-center DME, diffuse center-involved DME,”, “, proliferative DR (PDR), non-proliferative DR (NPDR), high-altitude DR,”, “of central (CRVO) or branched (BRVO) forms, CNV (including myopic CNV), choroidal neovascularization (CNV), myopic CNV,”, “, infectious conjunctivitis, non-infectious or allergic conjunctivitis,”, and “, infectious or non-infectious uveitis,”.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623